[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ARTICULATION OF GRANTING DEFENDANT'S OBJECTION TO PLAINTIFFS' REQUEST FOR LEAVE TO AMEND COMPLAINT
The court sustained the defendant's objection to the plaintiffs' request to amend the complaint as to counts five, six and seven.
Count six, alleging economic duress, was stricken from the original complaint by argument of both counsel. Therefore, objection to its inclusion in the amended complaint is sustained.
Count five in the amended complaint alleges economic duress and interference with contract, the same allegations that were stricken by the court's previous order. Accordingly, the objection to this count in the proposed amended complaint is sustained.
In count seven of the amended complaint the plaintiff has proposed a new theory of recovery founded on unjust enrichment. The court finds that the defendant would be prejudiced by such an amendment, alleging a new theory of recovery based upon the same facts as previously alleged. Accordingly, the objection to count seven of the amended complaint is hereby sustained.
Hurley, J.